DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to Applicant’s amendments filed on 11/07/2019.
Claim 1 is cancelled.
Claims 2-21 are new and added
Claims 2-21 are currently pending and have been examined.

Information Disclosure Statement
6.        The Information Disclosure Statement (IDS) filed on 09/26/2019 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112 2nd Paragraph
7.     	The following is a quotation of the 2nd Paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.      	Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9. 	Independent claim 2 (Line 12) recite “the portfolio.” There is insufficient antecedent basis for this limitation of the claim. Correction and clarification are required. a portfolio” for the purposes of examination under 35 USC § 101-103.
	Independent claim 19 (Line 8) recite “the portfolio.” There is insufficient antecedent basis for this limitation of the claim. Correction and clarification are required. Examiner is interpreting the portfolio in independent claim 19 (Line 8) to be “a portfolio” for the purposes of examination under 35 USC § 101-103.
	Examiner notes all dependent claims (3-18) and (20-21) are rejected accordingly for depending upon the rejected independent claims (2) and (19).

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11. 	Claims 2-21 are rejected under the judicially created doctring of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,430,880. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite a system and method of modeling credit default swap (CDS) risk. 
The claims 1-17 of U.S. Patent No. 10,430,880 include broader limitations than this instant claims but they include similar limitations. Specifically, claims 1-17 of U.S. Patent No. 10,430,880 also pertain to a system modeling credit default swap (CDS) risk and are therefore similar in scope as claims 2-21 of the instant Application. It is obvious to define a system and method of modeling credit default swap (CDS) risk and this does not make the claims of the present application patentably distinct over the claims of the 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion
12.      The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Shah (U.S. Pub. No. 2012/0130923) teach system and method for determining the market risk margin requirements associated with a credit default swap.
	Goldberg et al. (U.S. Patent No. 8,805,735) teach system and method for determining model credit default swap spreads.
	Merkoulovitch et al. (U.S. Pub. No. 2003/0195830) teach s system, method and framework for generating scenarios.
13.     	 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
14.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone 
15.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696